The petition for review is granted. Further action in this matter is deferred pending **862consideration and disposition of a related issue in Park v. Board of Trustees of the California State University, S229728 (see Cal. Rules of Court, rule 8.512(d)(2) ), or pending further order of the court. Submission of additional briefing, pursuant to California Rules of Court, rule 8.520, is deferred pending further order of the *291court. The request for an order directing depublication of the opinion is denied.